Labauve, J.
The defendant, John O. Nixon, has filed a motion to dismiss this appeal, on the ground that the appellant has failed to comply with the provisions of Art. 897, C. P., in not filing in this court, within ten days after the filing of the transcript, a written paper stating specially such error as he may allege to be apparent on the face of the record.
This article must be taken in connection with the other two next preceding. The article 895 says: “The Supreme Gourt can only exercise its jurisdiction in so far as it shall have knowledge of the matter argued or contested below.” Article 896: “If therefore the copy of the record brought up be not duly certified by the clerk of the lower court, as containing all the testimony adduced, the Supreme Court can only judge of such cause on a statement of facts prepared and signed in the manner directed in the second section of the sixth chapter of the preceding title, or on a written exception to the oj)inion of the judge, or on a special verdict, and in the absence of all these, it shall reject the appeal, with costs; but this is to be understood with such modifications as are contained in the following article :
“The clerk certifies that the foregoing twenty-seven Jpages Contain a *320true, correct and complete transcript of all the documents filed, of all the evidence adduced and all the proceedings had in the suit.”
This certificate is in full compliance with the first clause of said article 896 C. P., and gives this court a full knowledge of the matters argued and contested below.
The article 897, relied on, cannot apply when the record comes up with such a certificate as the one before us.
Motion to dismiss overruled.